FILED
                            NOT FOR PUBLICATION                            DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50448

               Plaintiff - Appellee,             D.C. No. 3:11-cr-04639-LAB

  v.
                                                 MEMORANDUM*
ARTURO MONZON-MUNOZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Arturo Monzon-Munoz appeals from the district court’s judgment and

challenges the 68-month sentence imposed following his guilty-plea conviction for

conspiracy to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 846.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Monzon-Munoz contends that, because he was merely a courier, the district

court erred in denying him a minor role adjustment pursuant to U.S.S.G. §

3B1.2(b). The district court did not clearly err. See United States v. Rodriguez-

Castro, 641 F.3d 1189, 1192 (9th Cir. 2011). Because the record reflects that

Monzon-Munoz knowingly transported 3,592 kilograms of marijuana across the

border, he failed to establish that he was substantially less culpable than the

average participant. See id. at 1193 (“We have recognized that possession of a

substantial amount of narcotics is grounds for refusing to grant a sentence

reduction.”) (internal quotation marks omitted).

      Monzon-Munoz next contends that the district court failed to consider the 18

U.S.C. § 3553(a) sentencing factors, and that the resulting sentence was

substantively unreasonable. The record reflects that the court properly considered

the section 3553(a) factors. The district court did not abuse its discretion in

weighing those factors, and in light of the totality of the circumstances, the within-

Guidelines sentence is substantively reasonable. See Gall v. United States, 552

U.S. 38, 51 (2007).

      Finally, the government is not precluded by the plea agreement or the

doctrines of judicial or equitable estoppel from arguing in support of the sentence

imposed by the district court. See Rodriguez-Castro, 641 F.3d at 1192.

      AFFIRMED.


                                           2                                      12-50448